DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-21 are objected to because of the following informalities:  Claims 1, 8, and 15 contain the abbreviation Ct, but the claim does not define the abbreviation before using the abbreviation.  Therefore it is unclear what is being abbreviated.  Ct is known to mean the cycle threshold, but in this case could mean chlorine threshold or tolerance.  Further clarification is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The term "an effective amount" in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The term "an effective amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the scope of the claim cannot be determined and the claim is indefinite. Since claims 2-7, 9-14 and 16-21 depend from the above claims they contain essentially the same subject matter and are rejected for the same reason. 
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Leshuk WO 2018/073782.
With respect to claims 1-3, 8-10, and 15-17, the Leshuk reference discloses a method of treating an aqueous system with chlorine dioxide (para. 00175) while exposed to sunlight (00177-00178), the method comprising: adding to the aqueous system an effective amount of UV absorbent (such as TiO2 in paragraphs 0089 and 0100) and chlorine dioxide (0175); inherently inhibiting at least a portion UV degradation of chlorine dioxide by absorbing UV with the UV absorbent; sustaining a chlorine dioxide concentration to obtain a Ct value, and wherein the Ct value is sufficient to achieve remediation/treatment by rendering the contaminant inert in paragraph 0176.
. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-7, 11-14, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leshuk as applied above further in view of Bauer WO 2016/168943 A1.
With respect to claims 4-7, 11-14, and 18-21, the Bauer WO 2016/168943 A1 reference discloses bridge pages 18 and 19, a method intended to combine the disinfecting power of ultra violet radiation with chemicals to disinfect a liquid without changing the elemental composition of the source liquid material. With the system and method for liquid treatment, disinfecting chemicals such as chlorine-based disinfectants (for example, sodium hypochlorite chlorine dioxide, Hypochlorites, Chloramine), bromine-based disinfectants, peracetic acid (C2H4O3) (PAA), ozone and the like are intended to be protected from photodegradation under UV radiation. The reference further discloses microorganisms (ameba), such as bacteria, lose their reproductive capability and are destroyed. Studies have shown that even parasites such as Cryptosporidia or giardia, which are extremely resistant to chemical disinfectants, are efficiently reduced with UV light exposure. The reference discloses that the water may be tap water the art equivalent of recreation water, such as water balloon fights. (See page 13)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Leshuk reference and use the method on parasites such as Cryptosporidia or giardia, since it would result in the expected result of efficiently reducing the parasites. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/               Examiner, Art Unit 1774